Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claim 6, the comma after “pins” in line 4 needs to be deleted, as currently written the claim ends in both a comma and a period. 
Claim 13, line 4, “coxially” should read - -coaxially- -.
The heading “please add the following claims:” between claims 15 and 16 needs to be removed from the claim set.
Claim 19, lines 2-3, “are radially spaced relative to a longitudinal” should read - -are circumferentially spaced around a longitudinal- - or alternatively to match the disclosure, paragraph 0024, - -are distributed radially around a longitudinal- -.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Pending correction for the issues noted above all claims are allowed.
The following is an examiner’s statement of reasons for allowance: As stated in the prior office action the instant application makes a distinction between a spring and a 
Response to Arguments
With regards to the documents in the IDS filed October 27, 2019 that were not previously considered: the documents remain unconsidered.  Applicant argues that the abstract provides a statement of relevance.  While this is a statement of relevance it does not count as providing the document itself, Applicant has cited MPEP 609.04(a)(III) however this is not the relevant section to the issue at hand.  For a foreign document to be considered Applicant must provide a copy of the full document, not just an abstract, see 37 CFR 1.98(a)(2) and MPEP 609.04(a)(II).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656